DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-11, 19, 21-23, 26, 28-30 and 33 are rejected under 35 U.S.C. 103 as being anticipated or unpatentable over Pharo (US 5,427,830) in view of Jian (US 2008/0197041).
Regarding claims 1 and 21, Pharo discloses an inflatable cushion, comprising: a first film ply extensive in a longitudinal direction and a lateral direction; a second film ply extensive in the longitudinal direction and the lateral direction and overlayed on and sealed to the first film ply such that the plies define therebetween: an inflation region (34) extending longitudinally between the plies and being operable to receive a nozzle, and a plurality of chambers (Fig. 1) extending transversely from the inflation region, wherein each of the plurality of chambers has an opening (Fig. 1, at 34A) to the inflation region which contains no valves therewithin and which has a configuration which allows fluid flow from the inflation region to its respective chamber in the plurality of chambers to enable filling of the chambers with fluid injected into the inflation region from the nozzle, and from the plurality of chambers to the inflation region; and wherein the overlapping plies include one or more lines of alternating lands and slits (33) that extend transversely across the plies, with the transverse seals defining the longitudinal sides of the plurality of chambers, the lines of alternating lands and slits being configured to facilitate tearing through the plies to separate portions of the inflatable cushion. See Figs. 1-2. Pharo does not disclose the slits extending as claimed. 
Jian, which is drawn to an inflatable cushion, discloses alternating lands and slits (13a; ¶[0021]) that extend transversely across the plies substantially excluding an inflation region (9) by terminating approximately the same location as transverse seals proximate to the inflation region. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the lands and slits of Pharo extend as disclosed by Jian in order to shape the cushion in a desired pattern to fit around various objects. 
In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Applicant’s own specification discloses that the lines of weakness can extend to a variety of distances. See ¶[0085]. 
Regarding claim 3, Pharo, as modified above, discloses the inflation region includes a strip of material (at 13b) that is a portion of the plies not crossed by the one or more lines of alternating lands and slits, wherein the strip of material connects the portions of the plies that are separated by torn lines of alternating lands and slits. 
Regarding claim 4, Pharo, as modified above, discloses the lines of alternating lands and slits more easily torn than the strip of material and the lines of alternating lands and slits separate the chambers and when torn at the lines of alternating lands and slits, chambers form fingers being connected to one another at the strip of material. 29See Jian, Figs. 1-4 and ¶[0021]. 
Regarding claim 7, Pharo discloses a first finger and a second finger capable of having different longitudinal widths. See Abstract. Also, it would have been an obvious matter of design choice to have different sized fingers, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.Attorney Docket No. P244540.US.02-485252-X
Regarding claim 8, the lines of alternating lands and slits extend all the way to one edge of the first film. See Fig. 1. 
Regarding claim 9, the inflation region comprises unattached edges (at 34) of the first and second film plies proximal to a first longitudinal edge with a longitudinal connected portion positioned parallel and adjacent thereto. See Figs. 1. 
Regarding claim 10, the first and second film plies include a first longitudinal connected portion positioned proximal to a first longitudinal edge with a second 
Regarding claim 11, the inflation region is a longitudinal conduit. See Fig. 1. 
Regarding claim 19, the one or more lines of alternating lands and slits are defined by perforations formed from what can be interpreted to be transverse straight slits. See above.
Regarding claim 22, 23, 26, 28-30 and 33, Pharo, as modified above, sufficiently discloses the claimed invention.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pharo and Jian as applied above in further view of Gess (US 2014/0346079).
Regarding claims 31 and 32, Pharo does not necessarily disclose the lands and slits as claimed. Gess discloses one or more lines of alternating lands and slits (30) that extend an entire transverse length of a plurality of chambers (10), and wherein the one or more lines of alternating lands and slits terminate at an inflation region. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the lands and slits of Jian extend as disclosed by Gess in order to separate the chambers at a different length providing cushion to an object of a different size or shape. 
Moreover, it would have been an obvious matter of design choice to have the lands and slits extend as claimed in order to provide cushioning to a different sized/shaped object, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pharo and Jian as applied above in view of Cortopassi (US 5,335,996).
Regarding claims 15-17, Pharo, as modified above, sufficiently discloses the claimed invention, except for a chevron shape, or both a longitudinal and transverse slit. 30Attorney Docket No. P244540.US.02-485252-XCortopassi, which is drawn to a container, discloses a slit that is a chevron shaped slit. See Fig. 1A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the slit of Pharo be chevron shaped, as disclosed by Cortopassi, in order to facilitate control of tearing the slit. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a chevron shape, or any other shape including a longitudinal and transverse shape, in order to facilitate control of tearing the slit since there is no invention in merely changing the shape or form of an article without changing See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pharo and Jian as applied above in view of Frayne et al. (US 2011/0247725).
Regarding claim 27, Pharo does not disclose the plies as claimed. Frayne, which is drawn to an inflatable item, discloses a first ply (11) including one or more layers of material extruded together into a single ply of material. See ¶[0058]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a ply of Jian be as disclosed by Frayne in order to give a desired durability, enhanced gas-barrier functionality, etc. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734